No. 03-832

                IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       2004 MT 157N



IN RE THE MARRIAGE OF
LEAH MICHELLE SLIWINSKI,

               Petitioner and Respondent,

         and

THOMAS SLIWINSKI,

               Respondent and Appellant.




APPEAL FROM:          District Court of the First Judicial District,
                      In and For the County of Lewis and Clark, Cause No. ADR 2002-435
                      Honorable Dorothy McCarter, Presiding Judge


COUNSEL OF RECORD:

               For Appellant:

                      Thomas Sliwinski, Pro Se, Cascade, Montana

               For Respondent:

                      Amy Hall, Montana Legal Services Association, Helena, Montana




                                                    Submitted on Briefs: April 28, 2004

                                                               Decided: June 22, 2004


Filed:

                      __________________________________________
                                        Clerk
Chief Justice Karla M. Gray delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be cited

as precedent. Its case title, Supreme Court cause number and disposition shall be included

in this Court's quarterly list published in the Pacific Reporter and Montana Reports.

¶2     Thomas Sliwinski (Tom), appearing pro se, appeals from the Decree of Dissolution

entered by the First Judicial District Court, Lewis and Clark County. We affirm.

¶3     Tom asserts the District Court improperly failed to recuse itself voluntarily or upon

counsel’s motion after signing a warrant for his arrest in a separate case the day before the

dissolution hearing, failed to allow him to represent himself, failed to hold a hearing on his

objection to the Decree, and failed to set bail on a criminal case assigned to a different court.

¶4     We have determined to decide this case pursuant to Section I, Paragraph 3(d)(i),

Montana Supreme Court 1996 Internal Operating Rules, as amended in 2003, which provides

for memorandum opinions. On the face of the briefs and the record before us on appeal, it

is manifest that the appeal is without merit because the District Court correctly interpreted

legal issues clearly controlled by settled Montana law, its challenged discretionary rulings

at issue on appeal clearly did not constitute an abuse of discretion, nothing in the record

supports Tom’s assertion that the District Court required him to retain counsel, and the bail

issue is not properly before us in this appeal.

¶5     Affirmed.


                                                           /S/ KARLA M. GRAY



                                               2
We concur:

/S/ JIM RICE
/S/ PATRICIA O. COTTER
/S/ JOHN WARNER
/S/ W. WILLIAM LEAPHART




                          3